DETAILED ACTION
	This office action is in response to applicant’s amendment and remarks filed on 1/4/2022.  Claims 1-6 and 11-24 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasse et al. (US 2015/0219863 A1, hereinafter “Hasse”).
Claim 1.  Hasse discloses an optical ferrule (Fig. 4a and 4b), comprising: a first surface (Fig. 4a) comprising: 
5one or more substantially parallel grooves (414) oriented for receiving one or more optical waveguides, and; 
a plurality of light redirecting members (412) configured to be optically coupled to the optical waveguides; 
an opposing second surface (Fig. 4b) comprising a mating surface that defines a mating plane, the mating 10surface comprising an optically transmitting window (see annotated Fig. 4b below) for propagating an optical signal therethrough to an optically transmitting window of a mating optical ferrule (see Fig. 7); and 
first and second compound stop features (418, 419) respectively disposed at opposing sides of the optical ferrule, each compound stop feature comprising upper (418) and lower contact (419) surfaces, the lower contact surface having an offset below the mating plane along a thickness axis perpendicular to the mating 15surface, the upper contact surface having an offset above the mating plane along the thickness axis, and the lower contact surface having an offset forward from the upper contact surface along a mating direction of the optical ferrule; and 
a connecting surface connecting the upper contact surface and the lower contact surface.

    PNG
    media_image1.png
    292
    475
    media_image1.png
    Greyscale

Regarding the “optically transmitting window” feature, as annotated in the Fig. 4b below, Hasse’s invention would necessarily be provided with an intervening medium permitting light from light redirecting member (412) to pass through the opposing second surface.

	Claim 2.  The optical ferrule of claim 1, wherein the mating surface is configured to slidably engage with a mating surface of a mating optical ferrule; and
	The upper and lower contact surfaces are configured to respectively contact lower and upper contact surfaces of the mating ferrule (See Fig. 4a, 4b and Para [0041], for the engagement of the two substrates).
	Claim 3.  Hasse discloses an optical ferrule, comprising: a first surface (Fig. 4a) comprising: 2Application No.:one or more substantially parallel grooves (414) oriented for receiving one or more optical waveguides, and; a plurality of light redirecting members configured to be optically coupled to the optical waveguides; an opposing second surface (Fig. 4b) comprising a mating surface that defines a mating plane, the mating surface including an optically transmitting window (see annotated Fig. 4b) for propagating an optical signal therethrough to an optically transmitting window of a mating optical ferrule (see Fig. 7); and first and second compound stop (418, 419) features respectively disposed at opposing sides of the optical ferrule, each compound stop feature comprising: an upper stop surface (419); a lower stop surface (418), the lower stop surface offset from the upper stop surface along a mating axis of the optical ferrule and along an a thickness axis perpendicular to the mating surface; and a ramp surface connecting the upper stop surface and the lower stop surface, the ramp surface inclined at an angle with respect to the mating surface over a majority of a length of the ramp surface.
Regarding the “optically transmitting window” feature, as annotated in the Fig. 4b below, Hasse’s invention would necessarily be provided with an intervening medium permitting light from light redirecting member (412) to pass through the opposing second surface.
Claim 12.  Hasse discloses the optical ferrule of claim 1, wherein the connecting surface is configured to slidably engage with a connecting surface of the mating optical ferrule (Fig. 4a, 4b, and Para [0041]).
	Claim 15.  Hasse discloses the optical ferrule of claim 1, wherein, after mating with the mating optical ferrule the stop surfaces make contact with corresponding stop surfaces of the mating optical ferrule. (Fig. 4a, 4b, and Para [0041]).
	Claim 16.  Hasse discloses the optical ferrule of claim 15, wherein a bend in the optical waveguides provides a spring force that holds the stop surfaces of the optical ferrule in contact with the corresponding stop surfaces of the mating optical ferrule (Para [0034]).
	Claim 19.  Hasse discloses the optical ferrule of claim 3, wherein one or both of the first and second stop surfaces are substantially perpendicular to the mating plane (Fig. 4a, 4b, Para [0041]).
.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 13, 14, 17, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasse.
Regarding claim 4, Hasse discloses the invention of claim 1, but does not explicitly disclose a main portion that is parallel to the mating plane and one or more pads extending from the main portion and wherein the pads are configured to rest on corresponding pads of the mating optical ferrule after mating.  It would have been obvious to one having ordinary skill in the art to recognize the pads provided for passive alignment and grip are known solutions to similar problems in the art.  One would be motivated to employ grip pads to align the two connecting parts while providing grip such that the two parts maintain engagement without easily sliding apart. 
Regarding claim 11, Hasse discloses the invention of claim 1, but does not explicitly teach the offset of the lower contact surface below the mating plane is more than 50 micron along the thickness axis.
However, Hasse further teaches the individual glass fibers with their protective coatings are typically 250 microns in diameter and the ribbons typically have a fiber to fiber pitch of 250 microns (Para [0022]).  
It would have been obvious to one of ordinary skill in the art, such as Hasse, to design a ferrule body having a thickness of more than about 50 microns along the thickness axis to support optical fibers having diameter of 250 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 13, 14, 18, 20, 21 Hass discloses the invention of claims 1 and 3, but does not teach the connecting surface is configured to slidably engage with a connecting surface of the mating optical ferrule.  Nor does Hasse discloses the ramp surface has a length that is greater than about 20% of a length of the optical ferrule.  However, the examiner takes OFFICIAL NOTICE that providing a beveled or angular mating (non-perpendicular angle) surfaces with the “angle sufficiently small” or the ramp surface length to allow the ramp surface to ease the sliding engagement of the two surfaces are well known mechanically solutions in the optical connector art.  One would be motivated to provide angular surface such as a ramp so that the two surfaces can easily engage and slide into place.
Regarding claim 17, Hasse discloses the invention of claims 1, but does not teach the connecting surface has a length that is greater than a sum of the offset below the mating plane of the lower contact surface and the offset above the mating plane of the upper contact surface.  It would have been obvious to one of ordinary skill in the art, such as Hasse, to design a ferrule having a connecting surface that can accommodate the offset mating planes to support optical fibers with diameters of 250 microns and fiber pitches of 250 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 5-6, and 22-24, Hasse discloses an optical ferrule, comprising: a first surface (Fig. 4a) comprising: one or more substantially parallel grooves  (414) oriented for receiving one or more optical waveguides, and; a plurality of light redirecting members (412) configured to be optically coupled to the optical waveguides; an opposing second surface comprising a mating surface that defines a mating plane, the mating surface including an optically transmitting window (see annotated Fig. 4a, 4b below) for propagating an optical signal therethrough to an optically transmitting window of a mating optical ferrule; and first and second compound stop features (419, 418) respectively disposed at opposing sides of the optical ferrule, each compound stop feature comprising: an upper stop surface (419); a lower stop surface (418), the lower stop surface offset from the upper stop surface along a mating axis of the optical ferrule and along a thickness axis perpendicular to the mating surface.  Hasse further discloses wherein a bend in the optical waveguides provides a spring force that holds the stop surfaces of the optical ferrule in contact with the corresponding stop surfaces of the mating optical ferrule (Para [0034]).
However, Hasse does not disclose a connecting surface connecting the lower stop surface and the upper stop surface, wherein a slope of the connecting surface relative to the mating axis is greater than zero over a majority of a length of the connecting surface.
However, the examiner takes OFFICIAL NOTICE that providing a beveled or angular mating (non-perpendicular angle) surfaces with the “angle sufficiently small” or the ramp surface length to allow the ramp surface to ease the sliding engagement of the two surfaces are well known mechanically solutions in the optical connector art.  One would be motivated to provide angular surface such as a ramp so that the two surfaces can easily engage and slide into place.
Regarding claim 23, Hasse discloses the invention of claim 5, but does not explicitly teach the upper stop surface is offset from the lower stop surface along the mating axis by about 50 to about 500 micron.
 However, Hasse further teaches the individual glass fibers with their protective coatings are typically 250 microns in diameter and the ribbons typically have a fiber to fiber pitch of 250 microns (Para [0022]).  
It would have been obvious to one of ordinary skill in the art, such as Hasse, to design a ferrule body having a thickness of more than about 50 microns to about 500 microns along the thickness axis to support optical fibers having diameter of 250 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 24, Hasse discloses the invention of claim 5, but does not explicitly disclose a main portion that is parallel to the mating plane and one or more pads extending from the main portion and wherein the pads are configured to rest on corresponding pads of the mating optical ferrule after mating.  It would have been obvious to one having ordinary skill in the art to recognize the pads provided for passive alignment and grip are known solutions to similar problems in the art.  One would be motivated to employ grip pads to align the two connecting parts while providing grip such that the two parts maintain engagement without easily sliding apart. 

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues the upper and lower contact surfaces do not meet the limitation of “the lower contact surface having an offset below the mating plane along a thickness axis perpendicular to the mating surface, the upper contact surface having an offset above the mating plane along the thickness axis, and the lower contact surface having an offset forward from the upper contact surface along a mating direction of the optical ferule.”

    PNG
    media_image1.png
    292
    475
    media_image1.png
    Greyscale

The isometric view in Fig. 4b shows the 3 different heights which better show the “above” and “below” relationship with respect to the mating plane.  The rejection above clarified the upper contact surface is 418 and the lower contact surface is 419 in the isometric view of Fig. 4b.  The lower contact surface 419 extend below the mating plane (at 432) thus the portion extending below the mating plane is considered “below the mating plane”.  The upper contact surface 418 is offset “above the mating plane”.  Therefore, the examiner considers Hasse teaches the limitation of claim 1 and 3.
Applicant further argues the ramps S2 to do not engage one another, thus there is no motivation to do so.
The examiner respectfully disagree.  The ramps S2 is provided so the two engaging surfaces can slide into place.  The ramps are not engaging surfaces; therefore, they would not come in contact with one another.
For these reasons the examiner maintains the ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883